Citation Nr: 0125633	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran's 
recognized service has been confirmed as extending from 
February 1944 to August 1945.  He died in March 1968.  
The current appeal arose from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In January 1998 the Board denied the claim of entitlement 
to service connection for the cause of the veteran's death. 

2.  Evidence received since the January 1998 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1998 decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death is not new and material, and the 
appellant's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the January 1998 
decision wherein the Board denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.  

The veteran's service medical record, the March 1946 
discharge physical examination, reported the lungs to be 
normal.  An affidavit for Philippine Army Personnel completed 
in March 1946 shows that the veteran incurred no wounds or 
illnesses during his period of service.  

The death certificate revealed that the veteran died in March 
1968 of pulmonary tuberculosis.  

In an undated statement, a private physician stated that he 
had treated the veteran off and on from 1948 to 1965 for 
pulmonary tuberculosis.  Subsequent to the receipt of the 
claim and statement from the private physician a memorandum 
was placed in the case file concerning the inability to 
substantiate the private physician's statement because the 
treatment records had been destroyed in a 1983 fire.  

In November 1996 the RO received records of the veteran's 
hospitalization from 1964 to 1967.  A July 1964 medical 
record entry recorded the hospitalization as the first for 
the veteran.  




At that time, the veteran presented with hemoptysis and 
reported that his present "condition," apparently started 
in 1959 as body weakness, coughing accompanied by blood-
streaked sputum, and chest and back pains.  Prior to this 
admission, he reported he had been seen only by an herbalist 
and later by a private physician.  

According to the veteran, the private physician took X-rays 
in 1963 and diagnosed pulmonary tuberculosis.  The 1964 
hospital record revealed the discharge diagnosis was 
pulmonary tuberculosis, far advanced, active.  

A May 1967 medical record entry reflects the veteran's second 
hospitalization.  The record revealed that his initial chest 
X-ray was taken in 1964, when tuberculosis was diagnosed.  
Sputum examinations for Acid Fast Bacilli (AFB) were 
intermittently positive.  The discharge diagnosis was 
pulmonary tuberculosis, far advanced, active.  

Evidence submitted since the January 1998 decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death is reported in pertinent part 
below.

In a statement dated in December 1999, VR-E, MD stated that 
the veteran was her patient from 1949 to 1965.  He was very 
weak and was suffering from acute PTB until his death in 
March 1968.  No clinical records were available since they 
had been destroyed.  

The appellant submitted the veteran's March 1946 Discharge 
Certification issued from the Commonwealth of the 
Philippines, Philippine Army.  The record reflects that the 
veteran incurred no wounds or sicknesses during his period of 
service.  


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).




"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).



If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted for a disease or injury that was 
incurred in service, or if pre-existing service was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).
Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, where a veteran served continuously for 90 days 
or more during a period of war and a chronic disease, such as 
tuberculosis, becomes manifest to a degree of 10 percent 
within three years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, (West 1991 & Supp. 2001); 38 C.F.R. § 3.307, 3.309 
(2001).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a)(2001).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The new regulations contain an amendment of the definition of 
new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim.  However, these changes specifically apply 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii)).  

As this claim to reopen was already pending on the effective 
date of the new regulations, and as the new regulations 
expressly apply only to newly-filed claims, this appeal will 
be decided under the previous version of the regulations, as 
set forth above.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  She has been provided with a general 
notice in March 2000 advising her of the basis requirements 
for prevailing on a cause of death claim.  

The Board notes that the RO declined to reopen the 
appellant's cause of death claim. As a result, the RO, in its 
Statement of the Case of record, provided specific citations 
to those laws and regulations pertaining to reopening of a 
claim, as well as those referable to service connection for 
the cause of the veteran's death.  She was advised that she 
had not presented medical evidence of a nexus between the 
veteran's death and military service.

The appellant has demonstrated awareness of what is required 
to succeed in a cause of death claim on the merits or on the 
basis of new and material evidence.  In this regard she 
submitted evidence and argument in favor of granting service 
connection for the cause of the veteran's death.  

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  


The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by her as well as 
authorized by her to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and material evidence

The appellant seeks to reopen her claim of entitlement to 
service connection for the cause of the veteran's death, 
which the Board denied in January 1998.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The evidence at the time of the Board's January 1998 decision 
showed that there was no diagnosis or treatment for 
tuberculosis in service or during the presumptive three year 
period following military discharge, and no competent 
evidence which otherwise showed a relationship between the 
veteran's death and his period of service. 

The evidence added to the record since the January 1998 
decision consists of a private medical record, service 
record, and correspondence from the appellant. 

The private medical record constitutes new evidence, but the 
evidence is not material because it does not bear directly 
and substantially upon whether the veteran was diagnosed or 
treated for tuberculosis in service or during the three year 
presumptive period following military discharge.  
Additionally, this evidence fails to establish any 
relationship between the veteran's death and his period of 
service. 

The statement provided by the appellant that her deceased 
husband's death is related to service is merely a restatement 
of allegations already considered and denied by the Board 
when it issued its January 1998 decision, and hence does not 
constitute either new or material evidence.





Moreover, the appellant has not been shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to this matter.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The service record the appellant submitted had already been 
considered at the time of the January 1998 decision.  It is 
therefor not new, but duplicative and cumulative in nature.  

The appellant has furnished no competent medical evidence 
relating the cause of the veteran's death to his period of 
active service.  The medical evidentiary record has not 
changed since the prior denial.  

For the foregoing reasons the Board concludes that the added 
evidence is not both new and material, as it does not bear 
directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); See 
Ivey, 2 Vet. App. at 322.



ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

